—In a proceeding pursuant to CPLR 7510 to confirm an arbitration award, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Putnam County (Hickman, J.), dated July 23, 2002, which, inter alia, granted the respondent’s motion to confirm the award, as amended, and denied its cross motion pursuant to *758CPLR 7511 to vacate the award, as amended, and, in effect, to reinstate the original award.
Ordered that the order and judgment is reversed, on the law, with costs, the motion to confirm is denied, and the cross motion to vacate the award, as amended, and, in effect, to reinstate the original award is granted.
The respondent was awarded $40,000 in an underinsured motorist arbitration held on March 5, 2002. In response to a subsequent letter from the respondent’s attorney, the arbitrator amended the initial award by awarding the respondent $65,000.
The record provides no support for the respondent’s contention that there was a miscalculation of figures in the arbitrator’s award, and there is no other valid basis for amending the award (see CPLR 7511 [c] [1]; Levy v Spanier, 155 AD2d 517 [1989]). Therefore, the arbitrator should not have amended the initial award.
The record further indicates that the petitioner was not afforded its due process right to be heard with regard to the respondent’s request for modification (see CPLR 7509).
Accordingly, the Supreme Court erred in confirming the award, as amended. Florio, J.P., S. Miller, Friedmann, Townes and Mastro, JJ., concur.